                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MONIA R. FUENTES,

                   Plaintiff,
                                                    Case No. 21-cv-86-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s motion indicates

that she is not employed, she is not married and she has no dependents she is

responsible for supporting. Dkt. No. 3 at 1. The plaintiff lists monthly income of

$570 ($92 per week plasma donation, $202 food assistance). Id. at 2. The

plaintiff lists monthly expenses of $372 in other household expenses. Id. at 2-

                                         1

           Case 2:21-cv-00086-PP Filed 01/21/21 Page 1 of 3 Document 4
3. The plaintiff does not own a car or her home or any other property of value,

and she has no cash on hand or in a checking or savings account. Id. at 3-4.

The plaintiff states, “I am transient and temporarily staying with a friend and

not paying rent.” Id. at 4. The plaintiff has demonstrated that she cannot pay

the $350 filing fee and $52 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff has filed this district’s form Social Security complaint. Dkt.

No. 1. The complaint indicates that the plaintiff was denied benefits by the

Commissioner of the Social Security Administration, that she was disabled

during the time period included in this case, and that she believes the

Commissioner’s unfavorable conclusions and findings of fact when denying

benefits are not supported by substantial evidence and/or are contrary to law

and regulation. Id. at 3. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

                                          2

         Case 2:21-cv-00086-PP Filed 01/21/21 Page 2 of 3 Document 4
decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 21st day of January, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

          Case 2:21-cv-00086-PP Filed 01/21/21 Page 3 of 3 Document 4
